FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  March 12, 2013
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 BILL MAX OVERTON,

              Plaintiff-Appellant,                      No. 12-6251
                                                (D.C. No. 5:12-CV-00092-HE)
 v.                                                    (W.D. of Okla.)

 UNITED STATES OF AMERICA,

              Defendant-Appellee.


                           ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, ANDERSON, and TYMKOVICH, Circuit
Judges. **


      Bill Max Overton, proceeding pro se, appeals the district court’s order

dismissing without prejudice his complaint for failure to serve the United States

with a summons and a copy of the complaint in accord with Rule 4 of the Federal

Rules of Civil Procedure. He also asks us to grant him a default judgment as to a



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
tax claim he asserts against the government and summary judgment as to a claim

of perjury he claims he brought against an employee of the Justice Department. 1

      We dismiss this appeal as frivolous. The district court correctly held that

Overton did not comply with Rule 4: in contravention of the requirements of this

rule, Overton failed to obtain a summons with a signature of the clerk of the

court, sent the complaint to the defendants prior to it being filed, and did not

effect service through a third party. 2 Yet Overton repeatedly ignored the district

court’s recitation of these basic requirements of Rule 4. Rather than comply with

this rule, Overton sought to litigate the matter further by raising the frivolous

arguments that he reiterates at this court. 3 His arguments fail for the reasons

outlined by the district court. We accordingly AFFIRM.

                                               ENTERED FOR THE COURT

                                               Timothy M. Tymkovich
                                               Circuit Judge




      1
         We have jurisdiction under 28 U.S.C. § 1291. See Constien v. United
States, 628 F.3d 1207, 1210 (10th Cir. 2010).
      2
          The United States has not waived these service requirements in this case.
      3
        Overton’s other two claims are also frivolous: because of the failure to
follow Rule 4, he is not entitled to default judgment or summary judgment as to
any matter.

                                         -2-